 1
 2
 3
 4                              UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6
     TONY NGUYEN,
 7                                                           Case No. 2:21-cv-00134-GMN-NJK
             Plaintiff,
 8                                                                         ORDER
     v.
 9                                                                     [Docket No. 66]
     ISLAMIC REPUBLIC OF IRAN, et al.,
10
             Defendants.
11
12          Pending before the Court is Plaintiff’s proposed discovery plan. Docket No. 66. On April
13 9, 2021, the Court ordered the parties to file a joint proposed discovery plan no later than April 16,
14 2021. Docket No. 57. On April 15, 2021, Hoang Huy Tu on behalf of the Law Offices of Hoang
15 Huy Tu, Ngoc Bich Nguyen, and Bich An Nguyen (“Defendants”) filed a declaration in response
16 to the Court’s order. Docket No. 59. In their declaration, Defendants submitted that Plaintiff had
17 not contacted them to initiate the scheduling of a Fed. R. Civ. P. 26(f) conference, as required
18 under the Court’s Local Rules. Id. at 2; see also LR 26-1(a) (“The pro se plaintiff . . . must initiate
19 the scheduling of the conference required by Fed. R. Civ. P. 26(f) to be held within 30 days after
20 the first defendant answers or otherwise appears”).
21          On April 16, 2021, Plaintiff filed a motion requesting an extension of time to file a joint
22 proposed discovery plan. Docket No. 61. Plaintiff submitted that he attempted to contact
23 Defendants via phone and email, but was not successful. Id. at 3. On April 19, 2021, the Court
24 granted Plaintiff’s motion and ordered him to contact Defendants, no later than April 23, 2021, to
25 confer on a joint proposed discovery plan. Docket No. 62 at 2. The Court further ordered the
26 parties to file a joint proposed discovery plan no later than April 30, 2021. Id.
27          On April 26, 2021, Defendants filed a declaration submitting, in part, that they attempted
28 to contact Plaintiff, “but there was no answer[.]” Docket No. 64 at 2. On April 28, 2021, Plaintiff

                                                      1
 1 filed the instant proposed discovery plan wherein he submits that he attempted to contact
 2 Defendants by telephone to no avail. Docket No. 66 at 3
 3         The Court’s Local Rules require the parties to file a joint proposed discovery plan. See LR
 4 26-1(a). Plaintiff’s filing fails to comply with that requirement. Further, though not set out in
 5 detail here, Plaintiff’s proposed discovery plan fails to comply with several additional
 6 requirements under the Court’s Local Rules. See LR 26-1; see also Carmona v. Wells Fargo Bank,
 7 2009 WL 10693408, at *2 (D. Nev. Dec. 23, 2009) (citing Ghazali v. Moran, 46 F.3d 52, 54 (9th
 8 Cir. 1995)) (pro se litigants are required to adhere to the rules of procedure).
 9         Accordingly, Plaintiff’s proposed discovery plan, Docket No. 66, is hereby DENIED.
10 Plaintiff is again ORDERED to contact Defendants, no later than May 6, 2021, to confer on a
11 joint proposed discovery plan. The parties must file a joint proposed discovery plan no later than
12 May 13, 2021. The failure, by any party, to cooperate and comply with this order may result in
13 sanctions.
14         IT IS SO ORDERED.
15         Dated: May 3, 2021
16                                                                ______________________________
                                                                  Nancy J. Koppe
17                                                                United States Magistrate Judge
18
19
20
21
22
23
24
25
26
27
28

                                                     2
